Title: Tadeusz Kosciuszko to Thomas Jefferson, 30 May 1813
From: Kosciuszko, Tadeusz
To: Jefferson, Thomas


          
            Mon Cher Ami, Paris, mai 30, 1813.
            Je vous remercie pour les détails que vous me donnez sur votre patrie. Je vois que votre génie, votre prudence et votre attachement pour elle a tout préparé d’avance pour sa sureté. Les operations militaires sont faciles maintenant. La guerre juste que vous
				avez commencée contre l’Angleterre ne peut pas effrayer, il en serait de même contre toute autre puissance qui ne voudrait point agir avec sur le pied d’égalité de nation à nation. Votre pays est riche, grand et peuplé; vos habitants
				sont bons, actives, et courageux. Mais ne soyez point trop ambitieux d’acquérir tout le Canada, trop de sécurité vous amollira; je serais d’opinion que votre ligne de démarcation fut de quelque point du lac Champlain ou de la rivière St. Laurent jusqu’à la mer du Sud afin que vous n’ayez rien aux autres puissances derrière vous.
				Je ne doute pas ques vos dispositions
				militaires
				ne soyent sagement combinées et prêtes à secourir les
				divers corps d’armée, d’après la connaisance générale du pays, de vos nationaux et par celle de la direction des forces de vos ennemis. Je pense aussi qu’il soit utile de se servir de beaucoup
				d’artillerie légère à pied et à cheval, car vos bois ne sont pas serrés et la promptitude de l’artillerie pour se porter ou il est nécessaire, décide souvent du gain de la bataille.
            L’approvisionnement suffisant de l’armée est le premier besoin, vient ensuite la sévérité de la discipline, points sur lesquels personne ne disputerait pas. A l’égard de vos généraux il importe d’en faire un bon choix. L’activité, la prudence et un attachement non douteux pour leur patrie doivent être preférés à d’autres qualités et surtout exclure de cet emploi tout homme intéressé. Que vos généraux attaquent toujours les premiers vos ennemis et sur deux points, s’il est possible. Punissez sévèrement la surprise, par là vous inspirerez la confiance aux habitants et une grande circonspection aux militaires. Je suis jaloux des améliorations que vous faites dans votre propriété et par là de l’exemple que vous donnez à vos compatriotes, tant qu’à moi je ne fais rien loin de ma patrie, vous en savez sans doute la raison, je reste dans l’inaction et ne suis d’aucun service pour l’humanité. Je vous embrasse de toute mon âme
            T.
              Kosciuszko.
          
          
            Vous me rendez un grand service en s’arrangeat avec Mr. Morton à qui je dois des remerciements pour la manière la plus obligeante que j’ai été traite à Paris, et par l’exactitude de son correspondant.
          
         
          Editors’ Translation
          
            
              My Dear Friend, Paris, May 30, 1813.
              I thank you for the details you have given me of your country. I see that your genius, prudence, and attachment to it have prepared everything in advance for its security. Military operations will now be easy. The just war you have launched against England cannot frighten you, any more than would such a contest against any other power unwilling to treat you as an equal. Your country is rich, large, and populous; your inhabitants are good,
			 active, and courageous. But do not be too ambitious to acquire all of Canada; too much security will soften you. I believe that your line of demarcation should run from some point on Lake Champlain or the Saint Lawrence River to the Pacific Ocean, so as to have no other power behind you.
			 I do not doubt that your military
			 dispositions
			 are wisely drawn up, with the various corps in a position to support each other
			 and positioned in accordance with a general knowledge of the country, your citizens,  and the plans of the enemy forces. I also think that it would be useful to employ numerous light foot and
			 horse
			 artillery, because your woods are not dense and the ability to transport artillery promptly where it is needed often decides who wins the battle.
              Provisioning the army adequately is of the highest importance, followed by strict discipline. No one would dispute this. Choosing your generals well is important. Activity, prudence, and indisputable patriotism must be preferred to other qualities, and above all else, selfish individuals must be excluded from this position. Your generals should always attack the enemy first and in two places if possible. Punish those taken by surprise severely. In this way you will inspire trust among the inhabitants and great caution within the military. I am jealous of the improvements you are making to your estate and of the example you are giving to your fellow citizens. As for me, I do nothing. Far from my homeland, you undoubtedly know why, I remain inactive and am of no use to humanity. I embrace you with all my heart
              T.
                Kosciuszko.
            
            
              You do me a great favor by arranging things with Mr. Morton, to whom I owe thanks for the most obliging manner in which he treated me in Paris and for the punctuality of his correspondent.
            
          
         